— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 15, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective January 27, 1975 because he was not totally unemployed. There is substantial evidence in the record to sustain the factual finding of the board that claimant, president and majority stockholder of a family owned corporation, was not totally unemployed Matter of Marvin [Catherwood], 24 *958AD2d 924; Matter of Brown [Corsi], 281 App Div 935). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Koreman, Main and Reynolds, JJ., concur..